DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Allowable Subject Matter
2.	The indicated allowability of claim 5 is withdrawn in view of the newly discovered reference(s) to Balakumar et al. U.S. Patent Application Publication 2004/0087101.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakumar et al. U.S. Patent Application Publication 2004/0087101 A1 (the ‘101 reference, cited in the IDS filed 11/15/2022 and matured into U.S. Patent 6,830,971 B2).
The reference discloses in Fig. 2C, paragraph(s) [0039] and other text an integrated circuit structure as claimed.
Referring to claim 1, the ‘101 reference discloses an integrated circuit (IC) structure, comprising: 
a first inter-level dielectric (ILD) layer (21) having a top surface; 
a first vertical electrode (25) within the first ILD layer (21); 
a capacitor dielectric film (27) on a top surface of the first vertical electrode (25); 
a second ILD layer (22/23) over the first ILD layer (21); and 
a second vertical electrode (a lower portion of top metal 290) within the second ILD layer (22/23) and on the capacitor dielectric film (27), wherein the capacitor dielectric film (27) is vertically between the first vertical electrode (25) and the second vertical electrode (said lower portion of top metal 290), 
wherein the capacitor dielectric film (27) includes: 
a first portion (not labeled, in the horizontal direction in the view of Fig. 2C) vertically between the first vertical electrode (25) ) and the second vertical electrode (said lower portion of top metal 290); and 
a second portion (not labeled, in the vertical direction) above the first portion, and horizontally between an outer circumference of the second vertical electrode (said lower portion of top metal 290) and the second ILD layer (22/223).
Referring to claim 4, the reference further discloses that the capacitor dielectric film (insulating super lattice 27, para [39]) includes a hafnium-based (HfO2, para [12]) dielectric.
Referring to claim 8, Fig. 2C further depicts a second metal wiring level including a metal wire (an upper portion of top metal 290) within the second ILD layer (22/23), and coupled to the second vertical electrode (said lower portion of top metal 290).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Balakumar et al. U.S. Patent Application Publication 2004/0087101 A1 (the ‘101 reference).
	Referring to claim 6, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions of the first portion and the second portion of the capacitor dielectric film (wherein a vertical thickness of the first portion is between approximately five nanometers (nm) and approximately fifteen nm, and a horizontal thickness of the second portion is between approximately five nm and approximately fifteen nm) will not support the patentability of subject matter encompassed by the prior art (the reference discloses that a thickness of the capacitor insulating super lattice film 27 is about 25 nm (250 Angstroms, para [27])) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05.

Allowable Subject Matter
5.	Claims 10-20 are allowable over the prior art of record. 
	Claims 2-3, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an integrated circuit (IC) structure and a method of forming an IC structure with all exclusive limitations as recited in claims 2, 7, 9, 10 and 15, which may be characterized (claim 2) in that a material composition of the first vertical electrode is different from a material composition of the second vertical electrode, (claim 7) that a bottom surface of the second vertical electrode is below a bottom surface of the second ILD layer, and above a top surface of the first ILD layer, (claim 9) in that the second metal wiring level further includes a via on the second vertical electrode within the second ILD layer, the second via vertically coupling the second vertical electrode to the metal wire, (claim 10) in a first rounded electrode within the first ILD layer and having a top surface substantially coplanar with the top surface of the first ILD layer, and in a second rounded electrode within the second ILD layer and on a second portion of the barrier film, wherein the second rounded electrode is horizontally distal to the first via in the second ILD layer, and the second portion of the barrier film defines a capacitor dielectric region vertically between the first rounded electrode and the second rounded electrode, and (claim 15) in forming a first metal wiring level including a first rounded electrode within a first inter-level dielectric (ILD) layer, in that a top surface of the first rounded electrode is substantially coplanar with a top surface of the first ILD layer, in forming a second rounded electrode within the second ILD layer of the second metal wiring level over the capacitor dielectric film, wherein forming the second rounded electrode causes the capacitor dielectric film to be vertically between the first rounded electrode and the second rounded electrode, in forming a via within the second ILD layer of the second metal wiring level, and in that the via is horizontally distal to the capacitor dielectric film and the second rounded electrode.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11-21-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818